  Case 3:20-cv-02742-X Document 38 Filed 04/19/21         Page 1 of 7 PageID 692



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  SAMANTHA DOUP                              §
  on behalf of herself and other             §
  similarly situated,                        §
                                             §
         Plaintiff,                          §
                                             § Civil Action No. 3:20-CV-02742-X
  v.                                         §
                                             §
  VAN TUYL GROUP, LLC                        §
                                             §
         Defendant.                          §


                      MEMORANDUM OPINION AND ORDER

       Samantha Doup sued Van Tuyl Group, LLC, alleging that it is responsible for

telemarking communications she received purportedly in violation of the Telephone

Consumer Protection Act. Van Tuyl filed a Motion to Dismiss for Lack of Jurisdiction

[Doc. No. 21]. For the reasons below, the Court DENIES the motion to dismiss.

                             I. Factual Background

       Doup alleges that she received several telemarketing robocalls and texts

advertising Vandergriff Acura, despite being on the National Do Not Call Registry.

She also alleges that a class of similarly situated individuals received similar

communications and seeks to maintain this lawsuit on their behalf. Doup initially

sued Berkshire Hathaway Automotive Inc. But Doup amended her complaint to

substitute Van Tuyl as the defendant after Berkshire Hathaway filed a motion to

dismiss, which argued it was the wrong defendant.




                                         1
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21                    Page 2 of 7 PageID 693



      Van Tuyl argues that it is merely a marketing consultant company that

provided consulting services to Vandergriff but engages in no marketing, has no

interest in its clients’ sales, and possesses no power to direct their activities. Doup

disputes these facts, alleging that Van Tuyl shares common ownership with

Vandergriff, via Berkshire Hathaway Automotive, and is the marketing entity

responsible for marketing strategies at all Berkshire Hathaway owned dealerships.

As a result, Doup alleges that Van Tuyl does have an indirect interest in dealership

sales and affirmatively “centrally coordinated the illegal robocalling campaigns on

behalf of the Berkshire Hathaway dealerships.” 1

                                          II. Legal Standards

      A Rule 12(b)(1) motion to dismiss challenges a federal court’s subject matter

jurisdiction. 2 A federal court lacks subject matter jurisdiction when it lacks statutory

or constitutional authority to adjudicate the claim. 3 When a Rule 12(b)(1) motion is

filed with other Rule 12 motions, the Court should consider the “jurisdictional attack

before addressing any attack on the merits.” 4 And if both Rule 12 motions have merit,

the Court should dismiss on the jurisdictional ground; this allows a plaintiff to pursue

her claim in the proper court without danger of the claim being prematurely

dismissed with prejudice by a court that lacks jurisdiction. 5




      1   Doc. No. 25 at 8.
      2   See FED. R. CIV. P. 12(b)(1).
      3   Home Builders Ass’n of Miss. Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).
      4   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
      5   Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam).

                                                   2
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21                       Page 3 of 7 PageID 694



       When considering a Rule 12(b)(1) motion, the Court “must accept all factual

allegations in the plaintiff's complaint as true.” 6 “A court may evaluate (1) the

complaint alone, (2) the complaint supplemented by undisputed facts evidenced in

the record, or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” 7

       However, “where issues of fact are central both to subject matter jurisdiction

and the claim on the merits, . . . the trial court must assume jurisdiction and proceed

to the merits.” 8 When the defendant’s “challenge to the court’s jurisdiction is also a

challenge to the existence of a federal cause of action, the proper course of action for

the district court . . . is to find that jurisdiction exists and deal with the objection as

a direct attack on the merits.” 9 An exception this this rule exists when the plaintiff’s

claim “has no plausible foundation” or “is clearly foreclosed by a prior Supreme Court

decision. 10

                                            III. Analysis

       Van Tuyl argues that Doup lacks standing to sue under the Telephone

Consumer Protection Act because Van Tuyl neither conducted the illegal

communication nor can be held vicariously liable for the communication. Therefore,

Van Tuyl argues, Doup fails the traceability and redressability prongs of standing




       6   Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001)).
       7   Id. at 424.
       8   Montez v. Dept. of Navy, 392 F.3d 147, 150 (5th Cir. 2004).
       9   Williamson v. Tucker, 645 F.2d 404, 415 (5th Cir. 1981).
       10   Id. at 416.

                                                    3
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21                       Page 4 of 7 PageID 695



required to form an Article III case or controversy, and the Court accordingly lacks

subject matter jurisdiction over the lawsuit. 11

        Even if this standing argument is meritorious, the Court must first determine

if it is procedurally proper to evaluate the jurisdictional challenge now. When dealing

with jurisdictional challenges, generally “all factual allegations in the complaint must

be accepted as true.” 12 But “where issues of fact are central both to subject matter

jurisdiction and the claim on the merits, . . . the trial court must assume jurisdiction

and proceed to the merits.” 13 This ensures that the plaintiff, who often operates at

an informational disadvantage at the pleadings stage, enjoys basic factual protections

like those afforded in 12(b)(6) motions. 14

        In Williamson v. Tucker, the Fifth Circuit applied this rule to practice. There,

the plaintiffs filed securities fraud claims arising out of alleged misrepresentations

involving a property investment joint venture agreement. 15 The defendants filed

12(b)(1) motions to dismiss and motions for summary judgment. The district judge

summarily dismissed the case, which the Fifth Circuit interpreted as granting the




        11   Doc. No. 22 at 6.
        12   Gemini, 2009 WL 3416495 at *1.
          13 Montez, 392 F.3d at 150. See also Bell v. Hood, 327 U.S. 678, 682 (1946) (“Jurisdiction,

therefore, is not defeated as respondents seem to contend, by the possibility that the averments might
fail to state a cause of action on which petitioners could actually recover. For it is well settled that the
failure to state a proper cause of action calls for a judgment on the merits and not for a dismissal for
want of jurisdiction. Whether the complaint states a cause of action on which relief could be granted
is a question of law and just as issues of fact it must be decided after and not before the court has
assumed jurisdiction over the controversy.”).
        14   Williamson, 645 F.2d at 415–16.
        15   Id. at 407.

                                                     4
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21               Page 5 of 7 PageID 696



12(b)(1) jurisdictional motions. 16            The defendants premised their jurisdictional

motions on the argument that the investment interests were not “securities” within

the meaning of the Securities Exchange Acts, and thus the Court had no subject

matter jurisdiction over the lawsuit. 17 But the Fifth Circuit recognized that whether

the investment interests classified as “securities” reached the merits of the federal

securities claim as well, given that one cannot be liable for securities fraud if no

securities are involved. 18 Therefore, the Fifth Circuit concluded that “it is clear that

the jurisdictional issue reaches the merits of the plaintiffs’ case; if the joint venture

interests . . . are not securities, there is not only no federal jurisdiction to hear the

case but also no federal cause of action on the stated facts.” 19 As a result, the district

court erred in dismissing on jurisdictional grounds without proceeding to the merits

of the case. 20

       This case presents an analogous situation to Williamson. Van Tuyl’s briefed

jurisdictional argument is simply that the traceability and redressability elements of

standing are not met because Van Tuyl did not directly engage in the illegal

communication and is not vicariously liable for its commission. 21 Assuming this is a

proper standing argument, the facts central to whether Doup’s injury is fairly

traceable to an alleged wrong by Van Tuyl are the same facts central to whether Van


       16   Id. at 409, 412.
       17   Id. at 416.
       18   See id.
       19   Id.
       20   Id. at 416, 429. See also Bell, 327 U.S. at 682.
       21   Doc. No. 22 at 7–8.

                                                     5
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21          Page 6 of 7 PageID 697



Tuyl is substantively liable for the illegal communication. 22 Like the securities fraud

allegations in Williamson, the issues of fact implicated in this Telephone Protection

Act claim are central both to subject matter jurisdiction and the claim on the merits.

According to the Fifth Circuit, the Court then “must assume jurisdiction and proceed

to the merits.” 23

       At the hearing, counsel for Van Tuyl presented a new jurisdictional argument

that even more closely demonstrates the applicability of the rule described in

Williamson. Van Tuyl argued that the language of the Act, as well as the Federal

Communications Commission’s interpretation of the Act, specifically holds “sellers”

liable for illegal communications and “Van Tuyl is not a ‘seller’ under any sense of

the [Act] . . . or the [Commission’s] interpretation of the [Act] language.” 24 This is

nothing more than an axiomatic syllogism that one who does not engage in the

conduct regulated by a federal statute falls outside the statute’s subject matter. Like

the Williamson issue of whether joint venture interests were “securities,” the issue of

whether Van Tuyl is a “seller” goes to the Act’s jurisdictional nexus and substantive

liability on the merits. Therefore, Van Tuyl’s “challenge to the court’s jurisdiction” is

likewise similarly “also a challenge to the existence of a federal cause of action,”




     22 These facts include whether Van Tuyl conducted the communication, directed the

communication, or otherwise possessed an agency relationship with a party conducting the
communication on Van Tuyl’s behalf. See Doc. No. 25 at 19–22.
       23   Montez, 392 F.3d at 150.
       24   Doc. No. 36 at 32: 4–14.

                                           6
   Case 3:20-cv-02742-X Document 38 Filed 04/19/21                       Page 7 of 7 PageID 698



meaning the “proper course of action for the district court . . . is to find that

jurisdiction exists.” 25

        The Court determines that Van Tuyl’s jurisdictional challenge is also a

challenge to the existence of the federal cause of action raised in this case. And both

share common facts central to each issue. Therefore, the Court finds that jurisdiction

exists and will proceed with the merits of the case. 26 Accordingly, the Court DENIES

the motion to dismiss.

                                            IV. Conclusion

        For the forgoing reasons, the Court DENIES the motion to dismiss.

        IT IS SO ORDERED this 19th day of April, 2021.




                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




        25   Williamson, 645 F.2d at 415.
         26 Id. Further, Van Tuyl did not argue that the claims here are “so clearly immaterial or

insubstantial as to justify their dismissal” under the Supreme Court’s strict exception in Bell v. Hood.
Id. at 429. See also Bell, 327 U.S. at 682. The Court finds that the claims do not fit that strict standard.

                                                     7
